Citation Nr: 1534323	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  11-16 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for service-connected lumbar strain.


REPRESENTATION

Appellant represented by:	Robert Chisholm


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1979 to April 1982.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO), which, inter alia, granted an increased disability rating of 20 percent for the service-connected lumbar strain, effective June 24, 2009.

In April 2011, the Veteran requested a Board hearing to be held at the RO.  In September 2011, the Veteran expressed his desire to withdraw the request for a Board hearing.  In a September 2012 statement, the Veteran's former representative wrote that the Veteran was awaiting a Board hearing.  The Veteran's former representative did not state that the Veteran conveyed that he wished to rescind his September 2011 withdrawal of request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2014) (a request for a hearing may not be withdrawn by an appellant's representative without the consent of the appellant).  Moreover, in  May 2014 appellant's brief, the Veteran's former representative made no mention of a Board hearing.  Under these circumstances, the Board determined that the Veteran's prior request for a Board hearing was withdrawn.  

In July 2014, the Board denied the claim for a rating in excess of 20 percent for his service-connected lumbar strain.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, pursuant to a Joint Motion for Remand (JMR), filed by representatives for the Veteran and the VA Secretary, the Court vacated the Board's July 2014 decision as to that issue and remanded the claim to the Board for further action consistent with the JMR.

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, in light of point raised in the JMR, and review of the claims file, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.
 
In the April 2015 JMR, the parties found that the Board erred by relying on a March 2011 VA examination which the parties indicated was inadequate.  Specifically, the parties noted that, although the March 2011 VA examiner indicated that there was objective evidence of pain on active motion, the examiner nevertheless failed to indicate the point, in degrees, at which the Veteran's limitation of motion was attributable to pain.

The Board notes that in February 2015, the Veteran was afforded another VA examination to address the current nature and severity of his lumbar spine disability.  However, similar to the March 2011 VA examination, the examiner failed to indicate the point, in degrees, at which the Veteran's limitation of motion was attributable to pain

Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In addition, the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Thus, the Board finds that a remand is necessary to afford the Veteran new VA examination to obtain findings needed to properly evaluate the disability-to include specific findings as to the point ( in degrees) at which pain is demonstrated on active range of motion.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim for increased rating.  See 38 C.F.R. § 3.655(b) (2014).   Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of examination sent to the Veteran by the appropriate medical facility.  

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

Notably, as VA treatment records dated through April 2011 have been associated with the claims file, the AOJ should obtain records of VA treatment since that date.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include pertaining to private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Adjudication of the claim should include consideration of all additional evidence added to the record since the last adjudication of the claim.  The AOJ should also specifically discuss whether "staged rating" of the disability (assignment of a different rating for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 500, 509-10 (2007), is appropriate.

Accordingly, this matter is hereby REMANDED for the following action:

1. Obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since April 2011.  Follow the provisions of 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities in procuring such records.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record, including any recent treatment of his lumbar spine disability.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA spine examination, by an appropriate professional, for evaluation for his lumbar spine disability.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report must reflect full consideration of the Veteran's documented history and assertions.

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings must be clearly reported in detail and in accordance with the applicable rating criteria.

The examiner should describe the nature, and extent or severity, as appropriate, of all manifestations of the Veteran's service-connected lumbar strain.  

In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner must clearly indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences likely functional impairment such as weakness, excess fatigability, incoordination, or pain on repeated use or during flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine. 

Further, based on review of the Veteran's documented medical history and assertions, the examiner should indicate whether, at any time pertinent to the June 2009 date of the claim for increase, the Veteran's service-connected lumbar spine disability changed in severity, and if so, the approximate date(s) of the change(s), and the extent of the severity of the disability on each date.

All examination findings/testing eesults, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of examination sent to the Veteran by the appropriate medical facility.  

6.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA, readjudicate the matter on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim on in light of all pertinent evidence (to particularly include all that added to the claims file since the last adjudication) and legal authority (to include consideration of whether staged rating of the disability, pursuant to Hart (cited above) is appropriate)

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




